Name: Commission Implementing Decision (EU) 2016/1176 of 18 July 2016 terminating the partial interim review concerning imports of certain threaded tube or pipe cast fittings of malleable cast iron originating in the People's Republic of China and Thailand
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  iron, steel and other metal industries;  competition;  international trade;  mechanical engineering;  trade
 Date Published: 2016-07-19

 19.7.2016 EN Official Journal of the European Union L 193/115 COMMISSION IMPLEMENTING DECISION (EU) 2016/1176 of 18 July 2016 terminating the partial interim review concerning imports of certain threaded tube or pipe cast fittings of malleable cast iron originating in the People's Republic of China and Thailand THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1), and in particular Article 9(1) thereof, Whereas: 1. PROCEDURE (1) By Council Implementing Regulation (EU) No 430/2013 (2) anti-dumping measures were imposed on certain threaded tube or pipe cast fittings of malleable cast iron originating in the People's Republic of China (the PRC) and Thailand following an investigation under Article 5 of Regulation (EC) No 1225/2009 (the basic Regulation). (2) On 25 November 2015, the European Commission (the Commission) initiated a partial interim review with regard to imports into the Union of certain threaded tube or pipe cast fittings of malleable cast iron originating in the PRC and Thailand on the basis of 11(3) of the basic Regulation. It published a Notice of Initiation in the Official Journal of the European Union (3) (the Notice of Initiation). (3) The Commission initiated the review concerning the PRC following a request lodged on 2 March 2015 by Metpro Limited (the applicant), an importer of certain types of threaded tube or pipe cast fittings of malleable cast iron, with regard to imports from the PRC. The applicant requested the review with the purpose to determine whether electrical conduit fittings (elbows, bends and T-shaped) with a standard metric thread pitch of 1,5 mm according to ISO Metric Form BS3643 (the product for potential exclusion) should be excluded from the product scope of Implementing Regulation (EU) No 430/2013. As the measures also apply to imports originating in Thailand, the Commission decided on its own initiative to initiate the review for imports from Thailand as well. The request contained sufficient evidence to justify the initiation of the review. (4) In the Notice of Initiation, the Commission invited interested parties to contact it in order to participate in the review. In addition, the Commission specifically informed the applicant, known Union producers, the known exporting producers in the PRC and Thailand and the Chinese and Thai authorities, known importers, suppliers and users, traders, as well as an association about the initiation of the review and invited them to participate. (5) Interested parties had an opportunity to comment on the initiation of the review and to request a hearing with the Commission and/or the Hearing Officer in trade proceedings. 2. WITHDRAWAL OF THE REQUEST FOR REVIEW AND TERMINATION OF THE PROCEEDING (6) By letter dated 5 April 2016 addressed to the Commission, the applicant withdrew its request for review. (7) In accordance with Articles 9(1) and 11(5) of the basic Regulation, when the applicant withdraws its request, the review may be terminated unless such termination would not be in the Union interest. (8) The Commission considered that the review should be terminated with regard to the PRC since the investigation had not brought to light any consideration demonstrating that such termination would not be in the Union interest. (9) With regard to Thailand, none of the contacted known companies or Thai authorities provided any relevant information for the investigation with regard to the product for potential exclusion that would allow for the review to be carried out. None of the contacted known importers reported any imports of the product for potential exclusion from Thailand. The investigation revealed no other relevant information that would be the basis for carrying out a review of a product scope. (10) Since the applicant withdrew its request with regard to the PRC and since there is no further relevant information with regard to Thailand, the review should be terminated ex officio with regard to Thailand in accordance with Articles 9(2) and 11(5) of the basic Regulation. (11) Interested parties were informed accordingly and were given an opportunity to comment. No comments were received within the prescribed deadline. (12) The Commission therefore concludes that the partial interim review concerning imports of certain threaded tube or pipe cast fittings of malleable cast iron originating in the PRC and Thailand should be terminated. (13) This Decision is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS DECISION: Article 1 The partial interim review concerning imports of certain threaded tube or pipe cast fittings of malleable cast iron, excluding bodies of compression fittings using ISO DIN 13 metric thread and malleable iron threaded circular junction boxes without having a lid, currently falling within CN code ex 7307 19 10 (TARIC code 7307191010) is terminated. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 July 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) Council Implementing Regulation (EU) No 430/2013 of 13 May 2013 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of threaded tube or pipe cast fittings, of malleable cast iron, originating in the People's Republic of China and Thailand and terminating the proceeding with regard to Indonesia (OJ L 129, 14.5.2013, p. 1). (3) Notice of initiation of a partial interim review of the anti-dumping measures applicable to imports of threaded tube or pipe cast fittings, of malleable cast iron, originating in the People's Republic of China and Thailand (OJ C 392, 25.11.2015, p. 14) and Corrigendum to the Notice of initiation (OJ C 52, 11.2.2016, p. 27).